COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                        NO.
2-05-382-CV
 
ZIABON,
INC.                                                                     APPELLANT
                                                                                   AND
APPELLEE
 
                                                   V.
 
ASSOCIATED
PROPERTIES, L.P.                                               APPELLEE
                                                                                 AND
APPELLANT
 
                                               ----------
           FROM THE 342ND
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
We have considered the parties= AAgreement
Under Rule 42.1.@  It is the court's opinion that the motion
should be granted; therefore, we dismiss the appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).  
Costs of the appeal shall be paid by the party incurring the same, for
which let execution issue.
PER
CURIAM       
 
 
PANEL D: HOLMAN, GARDNER, and
WALKER, JJ.
 




DELIVERED: February 9, 2006




[1]See Tex. R. App. P. 47.4.